   Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 1 of 27




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXX- A3675-A3700
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 2 of 27




                             A3675
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 3 of 27




                             A3676
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 4 of 27




                             A3677
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 5 of 27




                             A3678
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 6 of 27




                             A3679
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 7 of 27




                             A3680
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 8 of 27




                             A3681
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 9 of 27




                             A3682
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 10 of 27




                              A3683
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 11 of 27




                              A3684
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 12 of 27




                              A3685
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 13 of 27




                              A3686
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 14 of 27




                              A3687
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 15 of 27




                              A3688
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 16 of 27




                              A3689
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 17 of 27




                              A3690
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 18 of 27




                              A3691
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 19 of 27




                              A3692
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 20 of 27




                              A3693
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 21 of 27




                              A3694
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 22 of 27




                              A3695
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 23 of 27




                              A3696
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 24 of 27




                              A3697
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 25 of 27




                              A3698
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 26 of 27




                              A3699
Case 1:20-cv-06274-LAK Document 11-30 Filed 09/30/20 Page 27 of 27




                              A3700
